     Case 2:18-cr-00422-SMB Document 1031 Filed 06/29/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-18-00422-001-PHX-SMB
10                  Plaintiff,                           ORDER
11   v.
12   Michael Lacey, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendants’ Motion to Continue Trial (Doc. 990) to
16   which the Government has responded (Doc. 1018) and Defendants’ have replied (Doc.

17   1025). The Court feels that it cannot ensure the health and safety of all trial participants at
18   this time.   This trial will involve multiple defendants and their counsel, multiple

19   prosecutors, and likely 16 jurors. Adding a testifying witness and there will always likely

20   be 40 people in the Courtroom. Currently, there is not enough space to ensure that everyone
21   is physically distanced. Additionally, many witnesses, attorneys and parties must travel to
22   Arizona for trial and travel is still fraught with risk. Finally, the Court is concerned about

23   maintaining the health and safety of the jurors give the space issues and the length of the

24   trial, 12 weeks. Therefore,

25          IT IS ORDERED granting Defendants’ Motion to Continue Trial (Doc. 990) and

26   vacating the trial currently set for August 17, 2020.
27          IT IS FURTHER ORDERED:
28          1.     Vacating the pretrial conference set for July 31, 2020 at 3:00 p.m.;
     Case 2:18-cr-00422-SMB Document 1031 Filed 06/29/20 Page 2 of 2



 1          2.     Resetting Trial to January 12, 2021 at 9:00 a.m.;
 2          3.     Resetting the final pretrial conference to December 14, 2020 at 9:00 a.m.;
 3          4.     The Motion in Limine deadline has passed and will not be reset;
 4          5.     Setting a telephonic status conference on October 26, 2020 at 11:00 a.m.
 5   (phone-in instructions will be given later);
 6          6.     Deadlines that have not already passed are reset as follows:
 7                 -      Government’s Disclosure of Final Exhibit and Witness List :
 8                        December 14, 2020
 9                 -      Defendants’ Disclosure of Final Exhibit and Witness List: December
10                        21, 2020
11                 -      Parties joint submission of proposed jury instructions, verdict form,
12                        voir dire, and statement of the case: December 21, 2020.
13          The Court finds excludable delay under 18 U.S.C. § 3161(h)(7)(A) and (B) from
14   August 17, 2020 to January 12, 2021.
15          Dated this 29th day of June, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
